414 Ill. 105 (1953)
110 N.E.2d 255
EULA LEE MATTHEWS FINLEY et al., Appellees,
v.
ALLEN CROSSLEY et al.  (JOHN LEE, Appellant.)
No. 32604.
Supreme Court of Illinois.
Opinion filed January 22, 1953.
*106 ELLIS & WESTBROOKS, CLAUDE W.B. HOLMAN, WILLIAM P. RHETTA, JR., CHARLES E. BLEDSOE, and EDDIE C. JOHNSON, all of Chicago, (RICHARD E. WESTBROOKS, of counsel,) for appellant.
ISAAC I. BENDER, of Chicago, for appellees.
Decree affirmed.
Mr. CHIEF JUSTICE CRAMPTON delivered the opinion of the court:
This case originated as a partition suit in the superior court of Cook County. From an order of that court denying the motion of John Lee, the present appellant, to vacate a decree of partition and a decree of sale, Lee appealed to this court, resulting in an affirmance of the order of the trial court. (Finley v. Crossley, 409 Ill. 435.) Thereafter, Lee filed a bill of review in the trial court, challenging the jurisdiction of said court to enter said decrees and alleging that fraud was perpetrated upon the court. His bill was dismissed by the trial court and, on appeal here, that judgment was affirmed. (Lee v. Finley, 413 Ill. 445.) The present appeal is from the decree of the trial court approving the master's report of sale, and also purports to be from the earlier decree of partition and decree of sale. The only errors here assigned are the alleged fraud and lack of jurisdiction, both of which issues were decided adversely to appellant in the second appeal. Where litigation is prosecuted to an appellate tribunal and questions of law are decided, all questions relating to the same subject matter which were open to consideration and could have been presented are res judicata. City of Chicago v. Collin, 316 Ill. 104.
The judgments of this court in the earlier appeals are res judicata and the decree of the trial court is affirmed.
Decree affirmed.